W.H.“Dub” Arnold, Chiefjustice. This is a termination-of-parental-rights case. Appellants Norma and Larry Brown are the parents of a daughter who was born in 1992. They appeal an order of the Benton County Chancery Court terminating their parental rights with respect to their daughter. Their attorney, David B. Fuller, filed a no-merit brief in the Arkansas Court of Appeals, which certified the case to this court to answer the question of whether the provisions of Anders v. California, 386 U.S. 738 (1967), which protect a criminal appellant’s right to counsel on appeal, apply to cases involving the termination of parental rights.  The issue of whether Anders applies to these cases is not addressed in appellants’ brief. Nor has the Department addressed this issue, and it has not submitted a brief in this case. The certificate of service contained at the close of the brief filed by appellants’ attorney indicates that he mailed a copy of the brief by first class mail, with restricted delivery to appellants. Though appellants received notice that their attorney had filed a no-merit brief, they have not filed a response. Under these circumstances, we treat this no-merit appeal as a motion to dismiss and grant the motion. Appeal dismissed. Newbern, Brown, and Imber, JJ., dissent.